Name: 83/153/EEC: Commission Decision of 23 March 1983 granting financial assistance within the framework of the supplementary measures established in favour of the United Kingdom (South-West of England) (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-04-16

 Avis juridique important|31983D015383/153/EEC: Commission Decision of 23 March 1983 granting financial assistance within the framework of the supplementary measures established in favour of the United Kingdom (South-West of England) (Only the English text is authentic) Official Journal L 098 , 16/04/1983 P. 0022 - 0023+++++( 1 ) OJ NO L 284 , 29 . 10 . 1980 , P . 4 . ( 2 ) OJ NO L 73 , 19 . 3 . 1983 , P . 6 . ( 3 ) THE FIGURES SHOWN ARE ESTIMATED MAXIMA FOR EACH SUB-PROGRAMME , BASED ON PROJECTED EXPENDITURE ON ASSISTED PROJECTS AND RATES OF COMMUNITY SUPPORT COMMITTED . THERE IS NO WAY OF ESTABLISHING A PERFECT RELATIONSHIP BETWEEN THESE AMOUNTS WHICH CAN RELATE TO INVESTMENTS MADE , VERY OFTEN OVER A PERIOD OF MORE THAN ONE YEAR , AND THE ANNUAL UNITED KINGDOM SPECIAL PROGRAMME EXPENDITURES , EVEN WHEN THESE EXPENDITURES PARTLY COVER THESE INVESTMENTS . COMMISSION DECISION OF 23 MARCH 1983 GRANTING FINANCIAL ASSISTANCE WITHIN THE FRAMEWORK OF THE SUPPLEMENTARY MEASURES ESTABLISHED IN FAVOUR OF THE UNITED KINGDOM ( SOUTH-WEST OF ENGLAND ) ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 83/153/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 2744/80 OF 27 OCTOBER 1980 ESTABLISHING SUPPLEMENTARY MEASURES IN FAVOUR OF THE UNITED KINGDOM ( 1 ) , AS AMENDED BY REGULATION ( EEC ) NO 624/83 ( 2 ) , WHEREAS , IN ACCORDANCE WITH ARTICLE 4 OF THE SAID REGULATION ( EEC ) NO 2744/80 , THE UNITED KINGDOM HAS SUBMITTED A SPECIAL PROGRAMME FOR THE SOUTH-WEST OF ENGLAND ; WHEREAS THE AMOUNT OF THE COMMUNITY'S FINANCIAL CONTRIBUTION TO BE GRANTED TO THE SUB-PROGRAMMES INVOLVED IN THIS SPECIAL PROGRAMME AND ELIGIBLE UNDER ARTICLE 3 OF THE SAID REGULATION , AND WHICH ARE ENTITLED TO BE TAKEN INTO CONSIDERATION AND ARE SET OUT IN THE ANNEX , SHOULD BE FIXED AT : - 20 % FOR ROADS , - 30 % FOR RAILWAYS , - 20 % FOR WATER AND SEWERAGE , - 30 % FOR TELECOMMUNICATIONS , RESPECTIVELY OF THE PAYMENTS MADE AND ESTIMATED BY THE UNITED KINGDOM AUTHORITIES IN THE FINANCIAL YEAR COMMENCING 1 APRIL 1982 ; WHEREAS ALL THE CONDITIONS SET OUT IN THE SAID REGULATION FOR GRANTING FINANCIAL ASSISTANCE TO THESE SUB-PROGRAMMES ARE MET ; WHEREAS THE MEASURES PROVIDED FOR BY THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE COMMITTEE SET UP UNDER ARTICLE 7 ( 1 ) OF THE SAID REGULATION , HAS ADOPTED THIS DECISION : ARTICLE 1 FINANCIAL ASSISTANCE OF 27,331 MILLION ECU IS HEREBY GRANTED TO THE SUB-PROGRAMMES FORMING PART OF THE SPECIAL PROGRAMME FOR THE SOUTH-WEST OF ENGLAND WHICH ARE SET OUT IN THE ANNEX HERETO . THE SUM TO BE GRANTED TO EACH SUB-PROGRAMME IS GIVEN IN THE SAME ANNEX . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE UNITED KINGDOM . DONE AT BRUSSELS , 23 MARCH 1983 . FOR THE COMMISSION ANTONIO GIOLITTI MEMBER OF THE COMMISSION ANNEX SPECIAL PROGRAMME FOR THE SOUTH-WEST OF ENGLAND 1 . SUB-PROGRAMME : ROADS PAYMENTS MADE AND ESTIMATED BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1982 TO 31 MARCH 1983 : 29 253 000 ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 3 ) : - ERDF - - EIB - SPENDING AUTHORITIES : DEPARTMENT OF TRANSPORT GRANT DECISION : 20 % 5 851 000 ECU 2 . SUB-PROGRAMME : RAILWAYS PAYMENTS MADE AND ESTIMATED BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1982 TO 31 MARCH 1983 : 4 327 000 ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 3 ) : - ERDF 5 % - EIB - SPENDING AUTHORITIES : BRITISH RAIL GRANT DECISION : 30 % 1 298 000 ECU 3 . SUB-PROGRAMME : WATER AND SEWERAGE PAYMENTS MADE AND ESTIMATED BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1982 TO 31 MARCH 1983 : 32 887 000 ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 3 ) : - ERDF 20 % - EIB 50 % SPENDING AUTHORITIES : SOUTH-WEST WATER AUTHORITY GRANT DECISION : 20 % 6 577 000 ECU 4 . SUB-PROGRAMME : TELECOMMUNICATIONS PAYMENTS MADE AND ESTIMATED BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1982 TO 31 MARCH 1983 : 45 350 000 ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 3 ) : - ERDF 10 % - EIB - SPENDING AUTHORITIES : BRITISH TELECOMMUNICATIONS GRANT DECISION : 30 % 13 605 000 ECU